Citation Nr: 0828868	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-32 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1964 to August 1967.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
granted service connection for diabetes mellitus, type II 
associated with herbicide exposure and assigned a 20 percent 
evaluation, effective February 2, 2003.  

In November 2007, the Board remanded the claim for further 
development.  

In a June 2008 statement, the veteran's representative raised 
a claim seeking service connection for peripheral neuropathy 
of both lower extremities.  This matter is not before the 
Board and is referred to the RO for further action.  


FINDINGS OF FACT

Throughout the appeal period, the veteran's type II diabetes 
mellitus has been manifested by daily use of oral medication 
and insulin and a restricted diet, without evidence of the 
need for regulation of activities, episodes of ketoacidosis 
or hypoglycemic reactions.


CONCLUSION OF LAW

An initial rating in excess of 20 percent for diabetes 
mellitus is not warranted.  38 U.S.C.A. § 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.119 Code 7913 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a February 2004 letter, prior to the initial March 2004 
rating decision on appeal, VA notified the veteran of 1) of 
the information and medical or lay evidence required to 
substantiate the claim, (2) of which information and 
evidence, if any, that the he is to provide to VA, and (3) of 
which information and evidence, if any, VA will attempt to 
obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

The veteran's higher initial rating claim for diabetes 
mellitus is a "downstream" element of the RO's grant of 
service connection for diabetes mellitus in the currently 
appealed rating decision issued in March 2004.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

To the extent that Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, given that the March 2004 rating decision was 
fully favorable to the veteran on the issue of service 
connection and that the initial disability rating claim is 
being denied in this decision, the Board finds no prejudice 
to the veteran in proceeding with the present decision as any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess.  In Dingess, the United States 
Court of Appeals for Veterans Claims (Veterans Court) held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for diabetes mellitus originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the February 2004 notice letter was provided prior to 
March 2004 RO decision; thus, this notice was timely.  There 
has been no prejudice to the appellant and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson,, 
444 F.3d 1328 (Fed. Cir. 2006); see also Smith v. Nicholson, 
451 F.3d (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, which he declined to do.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file; the veteran does not contend 
otherwise.  The veteran also has been provided with VA 
examinations which address the current nature and severity of 
her service-connected diabetes mellitus.  In summary, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.


II.  Factual Background, Criteria, & Analysis

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has not assigned staged ratings for the diabetes 
mellitus; a 20 percent rating has been assigned for the 
entire appeal period.  The Board finds that the 
manifestations of the veteran's diabetes have not varied 
significantly during the appeal period (and notably have 
never during the appeal period met the criteria for a 40 
percent rating), and that staged ratings are not indicated.

Diabetes mellitus is rated under Code 7913, which provides a 
10 percent rating when the disease is managed by a restricted 
diet only; a 20 percent rating when insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet are 
required; a 40 percent rating when insulin, a restricted 
diet, and regulation of activities are required; a 60 percent 
when insulin, a restricted diet and regulation of activities 
are required, along with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Compensable complications of diabetes 
are evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation. 38 C.F.R. § 4.119.  
Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.

Treatment records from South Texas Health VA Care System 
dated from 2003 to 2005 showed that the veteran's diabetes 
mellitus was uncontrolled despite starting insulin in July 
2003.  He was advised to follow a meal plan and to continue 
his current exercise plan (he walked 40 minutes 6 times per 
week).  The veteran also expressed his desire to get off 
insulin so that he could fly airplanes again.  He understood 
that he needed to control his diet and increase anaerobic 
exercises in order to improve blood glucose control.  

A March 2004 rating decision granted service connection for 
diabetes mellitus, as secondary to herbicide exposure in 
service and assigned a 20 percent rating effective February 
2, 2003.  At the same time service connection for polyuria 
associated with diabetes mellitus was granted and assigned a 
40 percent rating effective February 2, 2003.  The veteran 
has not appealed the rating assigned for polyuria and that 
matter is not before the Board.  

An August 2005 VA examination report noted that the veteran 
was diagnosed with diabetes mellitus in 2000.  He did not 
have any episodes of ketoacidosis or hypoglycemia.  He was on 
a restricted diet.  He reported that he gained approximately 
35 pounds since he was diagnosed with diabetes.  He did not 
restrict his physical activities as a result of his diabetes; 
in fact he walked four miles per day.  He was an unemployed 
pilot because the Federal Aviation Agency (FAA) aeromedical 
examiner refused to allow him to fly due to his insulin-
dependent diabetes.  He saw a diabetic care provider 
approximately once every three months.  Cardiovascular, 
neurologic, eye, skin, and extremity examinations were 
normal.  His diabetes was found to be under good control with 
insulin.  The examiner indicated that the veteran did not 
restrict his physical activates; however, he was no longer 
allowed to fly an airplane or a helicopter due to his 
diabetes.  

Treatment records from South Texas Health VA Care System 
dated in 2006 suggested that the veteran was noncompliant 
with properly taking insulin, glitazone, and metformin.  The 
veteran indicated he did not consider his diabetes mellitus a 
significant problem.  Records dated in 2007 showed that he 
had completely quit taking insulin, in an attempt to be able 
to get a license to fly again.  The records noted that the 
veteran was a runner and that he exercised daily.  

December 2006 VA examination for polyuria associated with 
diabetes mellitus and found that the veteran's diabetes 
mellitus was poorly controlled.  

On February 2008 VA examination, it was noted that the c-file 
was reviewed.  The veteran indicated that he did not have any 
hypoglycemic episodes in the past 6 months.  Prior to that, 
he had an occasional mild hypoglycemic spell with symptoms 
which would abate with oral intake.  There was never an 
urgent need for health care.  There were no hospitalizations 
for ketoacidosis or hypoglycemic reactions.  He was on a 
restricted diabetic diet.  In the past year, he steadily lost 
10 pounds.  He tolerated strenuous activity.  He liked to 
walk for exercise, and did so for at least four miles daily.  
He was currently employed as a customer service 
representative for a tractor company.  His work involved some 
lifting and carrying, and he was up and active all day.  
Although he chose to no longer take insulin for the past 
year, he still had not been able to demonstrate good enough 
diabetic control to have his pilot's license reinstated.  He 
took oral hypoglycemic agents daily, to include metformin, 
glipizide, and rosiglitazone.  The examiner noted that the 
veteran was formerly taking insulin (NPH 35 units) twice a 
day and regular insulin on a sliding scale.  He managed the 
diabetes with diet, exercise and oral agents.  The examiner 
commented that as the veteran continued to note blood sugars 
over 300 persistently in his home blood sugar monitoring, it 
would not be correct to state that his diabetes was 
"controlled".  He last saw his primary health care provider 
about nine months ago.  He reported a loss of stamina and 
strength.  After a full physical examination and appropriate 
testing, he was diagnosed with diabetes mellitus, type 2, not 
controlled, with mild diabetic peripheral neuropathy of both 
lower extremities.  It was also noted that he did not 
demonstrate nephropathy, and therefore, the hypertension was 
not considered a secondary complication of diabetes mellitus.  

Based upon a review of the above, the Board finds that the 
evidence in this matter does not support a finding that the 
criteria for an evaluation in excess of 20 percent have been 
met.  Specifically, the medical evidence does not demonstrate 
that the veteran has been instructed by his physicians to 
regulate his activities as a result of his diabetes.  To the 
contrary, available evidence indicates that the veteran is 
being encouraged to exercise (and watch his diet) in order to 
help him control his diabetes.  In terms of occupational 
activities, although the veteran reported that his pilot's 
license was revoked by the FAA as a result of his insulin-
dependent diabetes, the record did not show that he was 
unable to work in another field due to his diabetes.  In 
fact, the record showed that he was currently employed by a 
tractor company and engaged in some lifting and carrying 
activities.  He remained active all day on the job.  The 
record did not indicate that he was advised by his physicians 
to cease or curtail his current work schedule.  He did not 
have a lifting restriction or a restriction against standing 
or walking.  As such, absent some evidence that the veteran's 
diabetes required him to avoid strenuous activity, an 
evaluation in excess of 20 percent is not warranted.  

In short, the disability picture presented throughout the 
appeal period, is not one consistent with the degree of 
severity needed to meet the schedular criteria for the next 
higher, 40 percent, rating for diabetes mellitus (and does 
not approximate those criteria).  There is a preponderance of 
evidence against a rating in excess of 20 percent for 
diabetes mellitus at any point in the appeal period.  
Fenderson, supra. 

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability. 38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has been hospitalized for treatment 
of his diabetes mellitus during the appeal period.  Neither 
does the record reflect marked interference with employment, 
meaning above and beyond that contemplated by his current 20 
percent schedular rating. See 38 C.F.R. § 4.1.  As mentioned 
above, the Board notes that although the veteran is no longer 
employed as a pilot due to his diabetes, he is currently 
employed as a customer service representative at a tractor 
company in which he remains active all day on the job.  He 
has not submitted any evidence of evidence of excessive time 
off from working due to the disability or of concessions made 
by his employer because of it.  There simply is no evidence 
of any unusual or exceptional circumstances that would take 
the veteran's case outside the norm so as to warrant referral 
to VA's Compensation and Pension Service for consideration of 
an extraschedular rating.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.




____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


